Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated April 7, 2021.  Claims 1-14 and 16-21 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-9, 11-14, 16-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Srivastava, U.S. Patent Application Publication 2017/0124660 A1 in view of Perl et al., U.S. Patent 10,878,510 B2 (2020).
As to claim 1, Srivastava discloses a computing platform, comprising: at least one processor (Figure 14, processor 1404); 
a communication interface communicatively coupled to the at least one processor (Figure 14, communication interface 1402); and 
memory storing computer-readable instructions that, when executed by the at least one processor (Figure 14, storage device 1406 comprising applications 1412), cause the computing platform to: 
establish, via the communication interface, a connection to one of a plurality of telematics devices associated with a user (0022-0023, user may allow management facility 102 to access insurance parameter data associated with the user, including telematics data.  Insurance parameter data may be accessed from any suitable data source include e.g. telematics devices); 
while the connection is established, receive vehicle operational data from the one of the plurality of telematics devices associated with the user ([0022]: telematics data = miles driven, driver behavior, etc; [0050]: monitor one of more operational parameters of a vehicle associated with the user; [0053] for examples); 
identify, based on the vehicle operational data, whether at least one criterion associated with the user has been satisfied ([0024]: based on the accessed insurance parameter data, determine actuarial risk group ("criterion") for the user. Risk groups = particular
insurance parameter data set. [0055]: monitor speed limit compliance ("criterion")
indicative of lower risk group); 
in response to determining that the at least one criterion associated with the user has been satisfied, generate and trigger a first command configured to cause a change to a subunit of user data, wherein the change to the subunit of user data includes transitioning an insurance coverage from a first insurance provider to a second insurance provider and initiating coverage provided by the second insurance provider ([0028]: based on the actuarial risk group, determine that a lower insurance premium is available from a different insurance provider. [0034]: Display availability of lower premium to the user and invoke a "one-click switch of insurance coverage" which results in "automatic and instantaneous" switch from one insurance carrier to another insurance carrier); and 
transmit, via the communication interface, the first command to a subunit provisioning server ([0037]: notify original insurance carrier that user has canceled coverage "by
sending a notification to a computing system operated by" the original insurance carrier;
instruct new insurance carrier to provide coverage "by sending one or more instructions to a computing system operated by" the new insurance carrier).
Srivastava does not disclose “immediately” initiating coverage.  Srivastava discloses presenting options to the user to make a “one-click” transfer to initiate the coverage, or initiating coverage after a delay [0034].
Perl et al. discloses immediately initiating coverage (Column 18, Lines 16 – Column 19, Line 21, Column 19, Line 54 – Column 20, Line 27).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computing platform, as disclosed by Srivastava, with the use of an immediate transfer to the second insurance provider, as claimed, as disclosed by Perl et al., to utilize the telematics data and make the transfer to a second insurance provider, according to the triggering conditions, as desired due to higher risk.
As to claim 2, Srivastava, as modified by Perl et al., discloses the computing platform of claim 1, and Srivastava further discloses wherein the vehicle operational data comprises real-time vehicle operational data (0075).
As to claim 3, Srivastava, as modified by Perl et al., discloses the computing platform of claim 1, and Srivastava further discloses wherein the at least one criterion associated with the user comprises driving a vehicle associated with the user below a predetermined speed (0055).
As to claim 6, Srivastava, as modified by Perl et al., discloses the computing platform of claim 1, and Srivastava further discloses wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: generate an output based on the change to the subunit of user data (0034).
As to claim 7, Srivastava, as modified by Perl et al., discloses the computing platform of claim 6, and Srivastava further discloses wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: transmit a first portion of the output to a user computing device and a second portion of the output to a primary unit provisioning server (Figure 8, 0037, cancel original coverage).
As to claim 8, Srivastava, as modified by Perl et al., discloses the computing platform of claim 6, and Srivastava further discloses wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: transmit a first portion of the output to a user computing device (Figure 8), 
a second portion of the output to a primary unit provisioning server (0037), and 
a third portion of the output to the subunit provisioning server (0037, instruct new insurance carrier to provide coverage).
As to claim 9, Srivastava, as modified by Perl et al., discloses the computing platform of claim 1, and Srivastava further discloses wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine that the at least one criterion associated with the user is no longer satisfied (0026).
As to claim 11, Srivastava discloses a method, comprising: 
at a computing platform comprising at least one processor, memory, and a communication interface (Figure 14, communication interface 1402): 
establishing, via the communication interface, a connection to one of a plurality of telematics devices associated with a user (0022-0023, user may allow management facility 102 to access insurance parameter data associated with the user, including telematics data.  Insurance parameter data may be accessed from any suitable data source include e.g. telematics devices); 
while the connection is established, receiving vehicle operational data from the one of the plurality of telematics devices associated with the user ([0022]: telematics data = miles driven, driver behavior, etc; [0050]: monitor one of more operational parameters of a vehicle associated with the user; [0053] for examples); 
identifying, based on the vehicle operational data, whether at least one criterion associated with the user has been satisfied ([0024]: based on the accessed insurance parameter data, determine actuarial risk group ("criterion") for the user. Risk groups = particular insurance parameter data set. [0055]: monitor speed limit compliance ("criterion") indicative of lower risk group); 
in response to determining that the at least one criterion associated with the user has been satisfied, generating a first command configured to cause a change to a subunit of user data, wherein the change to the subunit of user data includes transitioning an insurance coverage from a first insurance provider to a second insurance provider and initiating coverage provided by the second insurance provider ([0028]: based on the actuarial risk group, determine that a lower insurance premium is available from a different insurance provider. [0034]: Display availability of lower premium to the user and invoke a "one-click switch of insurance coverage" which results in "automatic and instantaneous" switch from one insurance carrier to another insurance carrier); and 
transmitting, via the communication interface, the first command to a subunit provisioning server ([0037]: notify original insurance carrier that user has canceled coverage "by sending a notification to a computing system operated by" the original insurance carrier; instruct new insurance carrier to provide coverage "by sending one or more instructions to a computing system operated by" the new insurance carrier).
Srivastava does not disclose “immediately” initiating coverage.  Srivastava discloses presenting options to the user to make a “one-click” transfer to initiate the coverage, or initiating coverage after a delay [0034].
Perl et al. discloses immediately initiating coverage (Column 18, Lines 16 – Column 19, Line 21, Column 19, Line 54 – Column 20, Line 27).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computing platform, as disclosed by Srivastava, with the use of an immediate transfer to the second insurance provider, as claimed, as disclosed by Perl et al., to utilize the telematics data and make the transfer to a second insurance provider, according to the triggering conditions, as desired due to higher risk.
As to claim 12, Srivastava, as modified by Perl et al., discloses the method of claim 11, and Srivastava further discloses: generating an output based on the change to the subunit of user data (0034).
As to claim 13, Srivastava, as modified by Perl et al., discloses the method of claim 12, and Srivastava further discloses: transmitting, via the communication interface, a first portion of the output to a user computing device (Figure 8), 
a second portion of the output to a primary unit provisioning server (0037), and 
a third portion of the output to the subunit provisioning server (0037; instruct new insurance carrier to provide coverage).
As to claim 14, Srivastava, as modified by Perl et al., discloses the method of claim 12, and Srivastava further discloses: transmitting, via the communication interface, a first portion of the output to a user computing device (Figure 8) and 
a second portion of the output to a primary unit provisioning server (0037, cancel original coverage).
As to claim 16, Srivastava, as modified by Perl et al., discloses the method of claim 11, and Srivastava further discloses wherein the user data is associated with a first level before the change to the subunit of the user data and the subunit of the user data is associated with a second level after the change to the subunit of user data (0026).
As to claim 17, Srivastava, as modified by Perl et al., discloses the method of claim 11, and Srivastava further discloses: determining that the at least one criterion associated with the user is no longer satisfied (0026).
As to claim 20, Srivastava discloses one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to (Figure 14, communication interface 1402): 
establish, via the communication interface, a connection to one of a plurality of telematics devices associated with a user (0022-0023, user may allow management facility 102 to access insurance parameter data associated with the user, including telematics data.  Insurance parameter data may be accessed from any suitable data source include e.g. telematics devices); 
while the connection is established, receive vehicle operational data from the one of the plurality of telematics devices associated with the user ([0022]: telematics data = miles driven, driver behavior, etc; [0050]: monitor one of more operational parameters of a vehicle associated with the user; [0053] for examples); 
identify, based on the vehicle operational data, whether at least one criterion associated with the user has been satisfied ([0024]: based on the accessed insurance parameter data, determine actuarial risk group ("criterion") for the user. Risk groups = particular insurance parameter data set. [0055]: monitor speed limit compliance ("criterion") indicative of lower risk group); 
in response to determining that the at least one criterion associated with the user has been satisfied, generate a command configured to cause a change to a subunit of user data, wherein the change to the subunit of user data includes transitioning an insurance coverage from a first insurance provider to a second insurance provider and initiating coverage provided by the second insurance provider ([0028]: based on the actuarial risk group, determine that a lower insurance premium is available from a different insurance provider. [0034]: Display availability of lower premium to the user and invoke a "one-click switch of insurance coverage" which results in "automatic and instantaneous" switch from one insurance carrier to another insurance carrier); and 
transmit, via the communication interface, the command to a subunit provisioning server ([0037]: notify original insurance carrier that user has canceled coverage "by sending a notification to a computing system operated by" the original insurance carrier; instruct new insurance carrier to provide coverage "by sending one or more instructions to a computing system operated by" the new insurance carrier).
Srivastava does not disclose “immediately” initiating coverage.  Srivastava discloses presenting options to the user to make a “one-click” transfer to initiate the coverage, or initiating coverage after a delay [0034].
Perl et al. discloses immediately initiating coverage (Column 18, Lines 16 – Column 19, Line 21, Column 19, Line 54 – Column 20, Line 27).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computing platform, as disclosed by Srivastava, with the use of an immediate transfer to the second insurance provider, as claimed, as disclosed by Perl et al., to utilize the telematics data and make the transfer to a second insurance provider, according to the triggering conditions, as desired due to higher risk.

Claims 4-5, 10, 18-19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Srivastava, U.S. Patent Application Publication 2017/0124660 A1 and Perl et al., U.S. Patent 10,878,510 B2 (2020) and further in view of Joshua et al., U.S. Patent Application Publication 2014/0279707 A1.
As to claim 4, Srivastava, as modified by Perl et al., discloses the computing platform of claim 1.  
Srivastava does not disclose a geographic area, as claimed.
Joshua et al. discloses wherein the at least one criterion associated with the user comprises driving a vehicle associated with the user within a predetermined geographic area (0037, 0067-0068).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computing platform of claim 1, as disclosed by Srivastava, as modified by Perl et al., with the use of a geographic area, as claimed, as disclosed by Joshua et al., to monitor the vehicle in a desired area, limiting the processing to the desired area. 
As to claim 5, Srivastava, as modified by Perl et al., discloses the computing platform of claim 1.  Srivastava does not disclose a maximum braking, as claimed.
Joshua et al. discloses wherein the at least one criterion associated with the user comprises not exceeding a maximum rate at which pressure is applied to a braking mechanism associated with a vehicle of the user (0104, 0130, 0153).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computing platform of claim 1, as disclosed by Srivastava, as modified by Perl et al., with the use of a maximum rate of braking, as claimed, as disclosed by Joshua et al., to identify hard braking that may be an indication of riskier driving.
As to claim 10, Srivastava, as modified by Perl et al., discloses the computing platform of claim 9.  
Srivastava does not disclose undoing the change, as claimed.
Joshua et al. discloses wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: generate a second command configured to undo the change to the subunit of user data (0064, 0094-0101).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computing platform of claim 9, as disclosed by Srivastava, as modified by Perl et al., with the use of a command to undo the change, as claimed, as disclosed by Joshua et al., to maintain the original insurance coverage, as desired.
As to claim 18, Srivastava, as modified by Perl et al., discloses the method of claim 17.  
Srivastava does not disclose undoing the change, as claimed.  
Joshua et al. discloses in response to the determining that the at least one criterion associated with the user is no longer satisfied, generating a second command configured to undo the change to the subunit of user data (0064, 0094-0101).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computing platform of claim 17, as disclosed by Srivastava, as modified by Perl et al., with the use of a command to undo the change, as claimed, as disclosed by Joshua et al., to maintain the original insurance coverage, as desired.
As to claim 19, Srivastava, as modified by Perl et al. and Joshua et al., discloses the method of claim 18.  Joshua et al. further discloses transmitting, via the communication interface, the second command to the subunit provisioning server (0059, 0080, 0086, 0163-0164).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computing platform of claim 18, as disclosed by Srivastava, as modified by Perl et al. and Joshua et al., with the use of a transmitting of the second command to the server, as claimed, as disclosed by Joshua et al., to update the insurance coverage information.
As to claim 21, Srivastava, as modified by Perl et al. and Joshua et al., discloses the method of claim 10.  
Srivastava does not disclose undoing the change, as claimed.  
Joshua et al. discloses wherein the second command configured to undo the change to the subunit of user data includes transitioning the coverage provided by the second insurance provider to the first insurance provider and initiating the insurance coverage from the first insurance provider (0064, 0094-0101).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computing platform of claim 10, as disclosed by Srivastava, as modified by Perl et al. and Joshua et al., with the use of a command to undo the change, as claimed, as disclosed by Joshua et al., to maintain the original insurance coverage, as desired.

Response to Arguments
Applicant’s arguments, filed April 7, 2021, with respect to the rejection(s) of claims have been fully considered and are persuasive.  
A new ground of rejection is made in view of Perl et al., U.S. Patent 10,878,510 B2 (2020).
Applicant amended the claims to include the limitation that the invention would “immediately” initiate coverage by the second insurance provider.  Srivastava discloses presenting options to the user for selection, or if no selection is made, automatically making the change after a delay.  
Perl et al. discloses making an immediate change in coverage based on the telematics data indicating risk events. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3663